 

Exhibit 10.1

 

FIRST Amendment

to AMENDED AND RESTATED

Loan and security agreement

 

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of March 26, 2015, by and between SILICON VALLEY
BANK (“Bank”) and SAJAN, INC. (“Borrower”).

 

Recitals

 

A.           Bank and Borrower are parties to that certain Amended and Restated
Loan and Security Agreement dated as of March 28, 2013 (the “Loan Agreement”).

 

B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.           Borrower has requested that Bank amend the Loan Agreement as set
forth herein.

 

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.          Amendments to Loan Agreement.

 

2.1           Section 2.3(a) (Interest Rate). Section 2.3(a) is amended and
restated to read as follows:

 

Interest Rate. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) one percent (1.0%) above the Prime Rate when the Liquidity Ratio is greater
than or equal to 1.75 to 1.0 and (B) two and one quarter percent (2.25%) above
the Prime Rate when the Liquidity Ratio is less than 1.75 to 1.0, provided that
the interest rate shall at no times be less than 4.0% per annum. Interest shall
be payable monthly in accordance with Section 2.3(d) below

 

2.2           Section 2.4 (Fees). The reference in Section 2.4(a) to “$7,500” is
amended to read “$8,750”. The reference in Section 2.4(b) to “0.30 percent
(0.30%)” is amended to read “0.1875 percent (0.1875%)”.

 

2.3           Section 5.10 (Use of Proceeds). Section 5.10 is amended and
restated to read as follows:

 

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to fund its general business requirements and for
acquisitions, to pay off all or a portion of the $750,000 note payable to
Shannon and Angel Zimmerman, but not for personal, family, household or
agricultural purposes.

 

2.4           Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(k) is amended and restated to read as follows:

 

1

 

 

(k) Other Financial Information. Other financial information reasonably
requested by Bank.

 

2.5           Section 6.3(b) (Disputes). The reference in Section 6.3(b) to
“$100,000” is amended to read “$150,000”.

 

2.6           Section 6.6 (Access to Collateral). The following sentences are
added to the end of Section 6.6:

 

Unless an Event of Default is continuing, field inspections shall not occur more
than once in any calendar year, and shall not be required in any calendar year
in which no Advances have been outstanding.

 

2.7           Section 6.9 (Financial Covenants). Section 6.9 is amended and
restated, to read as follows:

 

6.9 Financial Covenants. Maintain at all times the following covenants, to be
tested as of the last day of each quarter:

 

(a) Tangible Net Worth. On a consolidated basis, Tangible Net Worth of at least
$2,500,000, increasing as of the last day of each fiscal quarter of Borrower by
an amount equal to 25% of the sum of (i) Net Income for such quarter, (ii) any
increase in the principal amount of outstanding Subordinated Debt during such
quarter, and (iii) the net amount of proceeds received by Borrower in such
quarter from the sale or issuance of equity securities. Losses in any quarter
shall not reduce the required Tangible Net Worth.

 

(b) EBITDA. Upon the consummation of a Permitted Acquisition, Section 6.9(a)
shall cease to be of any force or effect, and thereafter Borrower shall
maintain, on a consolidated basis, EBITDA of at least $1.00 for the trailing six
(6) month period ending on the last day of each month.

 

2.8           Section 7.1 (Dispositions). Section 7.1 is amended and restated to
read as follows:

 

Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; (c)
in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; (e) payment of expenses and
salaries arising in the ordinary course of business consistent with past
practices; and (f) Transfers of property with an aggregate value of up to
$100,000.

 

2.9           Section 7.3 (Mergers or Acquisitions). Section 7.3 is amended and
restated to read as follows:

 

Mergers or Acquisitions.         Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except (i) a Permitted Acquisition,
(ii) a Subsidiary of Borrower may merge or consolidate with another Subsidiary
of Borrower, (iii) a Subsidiary of Borrower may merge with or consolidate into
Borrower as long as Borrower is the surviving entity, and (iv) Borrower may
acquire the assets of a Person in a transaction under consideration as of the
First Amendment Date in which the aggregate consideration consists of a payout
of up to 150,000 Euros over a three-year period.

 

2.10         Sections 8.6 and 8.7 (Other Agreements and Judgments). The
reference to “$50,000” in each of Sections 8.6 and 8.7 is amended to read
“$100,000”

 

2.11         Section 10 (Notices). The recipient of notices for Borrower shall
be Tom Skiba, tskiba@sajan.com.

 

2

 

 

2.12         Section 13 (Definitions.). The following defined terms and their
respective definitions in Section 13 are amended and restated or added in the
appropriate alphabetical order, as appropriate, to read as follows:

 

“Borrowing Base” is up to 85% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report; provided, however, that Bank may
increase or decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may positively or adversely affect Collateral.

 

“EBITDA” shall be calculated as provided on Schedule 1 to the Compliance
Certificate.

 

“First Amendment Date” shall mean March 26, 2015.

 

“Permitted Acquisition” is one or more transactions where (a) total
consideration including cash and the value of any non-cash consideration, for
all such transactions does not in the aggregate exceed Four Million Dollars
($4,000,000) during the term of this Agreement; (b) the acquired Person is in
substantially the same or a similar business; (c) no Event of Default has
occurred and is continuing or would exist after giving effect to the
transactions; (d) Borrower is the surviving legal entity; and (e) the
outstanding balance of Advances as of the date of the consummation of each such
transaction is Zero Dollars ($0).

 

“Revolving Line” is an aggregate principal amount equal to Three Million Dollars
($3,000,000).

 

“Revolving Maturity Date” is March 28, 2017.

 

“Streamline Period” is any period of time, on and after the Effective Date,
where Borrower has maintained a Liquidity Ratio of at least 1.75 to 1.00 at all
times during the prior two (2) consecutive calendar months and provided further
that upon the occurrence of an Event of Default any Streamline Period then in
effect shall immediately terminate and Borrower shall be required to maintain
the foregoing financial ratio for two (2) consecutive months thereafter before a
new Streamline Period begins.

 

2.13         Exhibit C (Compliance Certificate). Exhibit C of the Loan Agreement
is replaced by Exhibit C attached hereto.

 

3.          Limitation of Amendments.

 

3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.          Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1           Immediately after giving effect to this Amendment, other than as
set forth in the Disclosure Schedule attached hereto (if any), (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;

 

4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

3

 

 

4.3           The organizational documents of Borrower delivered to Bank on or
just prior to the First Amendment Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.          Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fee in the amount of $8,750 plus an amount equal to
all Bank Expenses incurred in connection with this Amendment, and (c) such other
documents as the Bank may reasonably request.

 

[Signature page follows.]

 

4

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:       SAJAN, INC.         By /s/ Thomas P. Skiba   Name: Thomas Skiba
  Title: Chief Financial Officer       BANK:       SILICON VALLEY BANK        
By /s/ Tom Hertzberg   Name: Tom Hertzberg   Title: Vice President  

 

 

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:__________________________ FROM: SAJAN, INC.  

 

The undersigned authorized officer of SAJAN, INC. ( “Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no continuing
Events of Default; (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies           Quarterly financial
statements with
Compliance Certificate   Quarterly within 30 days   Yes   No

Audited financial statements

10-Q, 10-K and 8-K

 

Annually within 120 days of FYE

Within 5 days after filing with SEC

 

Yes   No

Yes   No

Transaction Report, A/R & A/P Agings 

  Quarterly within 30 days   Yes   No Collateral Audit   Annually, unless
conditions Warrant. Requirement waived if no amounts are outstanding on the LOC
  Yes   No Annual financial projections   Within 30 days of FYE   Yes   No

 

Financial Covenant  Required   Actual   Complies Maintain at all times (measured
quarterly)              Minimum Tangible Net Worth  $2,500,000*  $   Yes  No
*plus 25% of quarterly Net Income, Subordinated Debt and new equity
EBITDA (after Permitted Acquisition) trailing 6 months  $1.00   $       Yes  No

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1, if any, attached hereto are true and accurate as of the date of this
Certificate.

 

2

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 



 



 

 



 

 

SAJAN, INC., a Delaware corporation BANK USE ONLY       Received by:
_____________________ By: ____________________________
                            authorized signer Name: __________________________
Date:_________________________ Title: ___________________________     Verified:
________________________                               authorized signer  
Date:_________________________       Compliance Status:      Yes    No

 

3

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:   ____________________

 

I.           Tangible Net Worth (Section 6.9) (a)

 

Required:      $2,500,000

 

Actual:

 

A. Total Assets $_______           B. Intangible Assets $_______           C.
Total Liabilities $_______           D. Subordinated Debt $_______           E.
Tangible Net Worth (A-B-C+D)    

 

Is line E equal to or greater than $2,500,000*?

 

_______  No, not in compliance _________  Yes, in compliance

 

*For measurements after the First Amendment Date, increase by 25% of Net Income,
increase in the principal amount of Subordinated Debt and new equity net
proceeds on quarterly basis.

 

II.          EBITDA (Section 6.9 (b))

 

Required:       $1.00 for rolling 6-month period

 

Actual:

 

  A. Net Income [Line II.A] $_______           B. To the extent included in the
determination of Net Income               1.        The provision for income
taxes $_______             2.        Depreciation expense $_______            
3.        Amortization expense $_______             4.        Net Interest
Expense $_______             5.        All other charges which are both non-cash
and non-recurring $_______             6.        All non-cash income $_______  
          7.        The sum of lines 1 through 5 minus line 6 $_______          
C. EBITDA (line A plus line B.7)  

 

Is line C equal to or greater than $1.00?

 

_______  No, not in compliance _________  Yes, in compliance

 

 

